Citation Nr: 1122761	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  10-00 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for gastroesophageal reflux disorder (GERD), currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to March 1995 and from February 1996 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied the Veteran's claim for an increased rating for GERD, then rated 10 percent.

In August 2009, the RO increased the rating to 30 percent, effective the August 2008 date of claim, resulting in the increased rating claim as indicated on the title page.


FINDING OF FACT

The Veteran's GERD symptoms have approximated persistently recurrent epigastric distress productive of considerable impairment of health more nearly than symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.

CONCLUSION OF LAW

The criteria have not been met for a rating higher than 30 percent for GERD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.114, Diagnostic Code 7346 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a September 2008 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for an increased rating for GERD.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the September 2008 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in September 2008 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service VA treatment records.  The Veteran was also afforded November 2008 and February 2010 VA examinations as to the severity of his GERD.  For the reasons discussed below, these examinations were adequate because they were based on consideration of the Veteran's prior medical history and described his GERD in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for an increased rating for GERD is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, the uniform 30 percent rating is proper.

The Veteran's GERD is rated under 38 C.F.R. § 4.114, Diagnostic Codes (DC) 7346, applicable to hiatal hernia.  GERD is not specifically listed in the Rating Schedule, and the Veteran's GERD is therefore rated by analogy.  38 C.F.R. § 4.20.  As discussed below, the Veteran's GERD was diagnosed along with hiatal hernia.  Therefore, the Board finds rating by analogy to DC 7346 to be appropriate.  38 C.F.R. § 4.114 provides that ratings under DCs 7301 through 7329 and 7345, inclusive, will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.

DC 7346 provides for a 30 percent rating when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The maximum, schedular, 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  For the following reasons, the Board finds that the Veteran's symptoms have more nearly approximated the criteria for a 30 percent rating under DC 7346 throughout the appeal period.

The evidence reflects that the Veteran has not had most of the specific symptoms listed in the criteria for a 60 percent rating during the appeal period.  An October 2007 VA ambulatory care note indicated that the Veteran's prior gastric workup including gastric emptying study indicated that he did not have reflux or a problem with his hiatal hernia, but gastroparesis.  The Veteran was started on Reglin and Erythromycin and did well from a gastrointestinal standpoint, but the erythromycin caused him to break out in a rash.  The Veteran also described episodes of chest tightness and shortness of breath lasting 10 to 15 minutes with no nausea or vomiting.  The Veteran denied changes in appetite, weight loss, fever, chills, night sweats, dizziness, and syncope, and indicated that he otherwise felt well.  While the Veteran reported seeing coffee grounds in his stools, he denied melena or black tarry looking stools.  Physical examination was essentially normal.  The assessment indicated that the episodes described were panic attacks, and diagnoses also included gastroparesis, hiatal hernia, and slightly low hemoglobin.

An April 2008 VA treatment note indicated that the Veteran's only complaint was persistent pain in the right buttock area attributed to a service connected right hip disorder.  The Veteran denied chest pain, chest pressure, shortness of breath, nausea, vomiting, diarrhea, unintentional changes in weight, fever, chills, night sweats, tachycardia, diaphoresis, dizziness or syncope.  On examination, vital signs were good and weight was stable.  The diagnoses included right buttock pain in addition to those noted above, and the physician indicated her suspicion that the Veteran might have chronic gastrointestinal blood loss from the esophagus or stomach.  Otherwise, according to the physician, the Veteran "is a fairly healthy young gentleman."

Multiple subsequent VA treatment records including those in December 2008 and December 2009 indicate that the Veteran denied chest pain, chest pressure, shortness of breath, nausea, vomiting, diarrhea, unintentional changes in weight, fever, chills, night sweats, tachycardia, diaphoresis, dizziness, syncope, bowel or bladder problems, or appetite problems.  There was evidence of iron deficiency anemia associated with hiatal hernia, gastroparesis, and gastritis.

On the November 2008 VA examination, the Veteran denied the following: difficulty swallowing, pain in the arms, vomiting blood, passing dark, bloody stools.  The Veteran reported the following: severe burning sensation in the abdomen after every meal, severe daily abdominal and breastbone pain, daily reflux and regurgitation, and nausea every night.  Significantly, the Veteran indicated that the nausea was "most time without vomiting."  On examination, the Veteran's health was described as good to excellent, with no evidence of weight loss and evidence of weight gain, signs of anemia including pale appearance, decreased color of hand creases, and sclera.  There was no obstruction, no spasm, and the diagnosis was of GERD that severely affected the Veteran's activities of daily living and work, due to constantly using Rolaids and medication, and inability to bend over without reflux.

On the February 2010 VA examination, the Veteran reported nausea several times per week, vomiting less than weekly (caused by "any meal"), daily esophageal stress, daily heartburn or pyrosis, and daily regurgitation.  He denied hematemesis or melena, and esophageal dilation.  On examination, his overall health was described as fair, and there were no signs of anemia, weight change, or other significant physical findings.

The above evidence reflects that, while the Veteran has consistently had pain and anemia throughout the appeal period, he has not had vomiting, material weight loss, or hematemesis or melena.  As to vomiting, the Board finds that his multiple denials of vomiting during routine examinations are of more probative weight than his single statement of vomiting less than weekly made in connection with the examination performed in connection with his claim for compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Moreover, multiple physicians, including the November 2008 and February 2010 VA examiners characterized the Veteran's health as ranging from fair to good to excellent.  These characterizations reflect that the Veteran has not had other symptom combinations productive of severe impairment of health, even considering the November 2008  VA examiner's statement that the Veteran's GERD has severely impaired his activities of daily living and work.  Thus, the Veteran's symptoms have more nearly approximated persistently recurrent epigastric distress productive of considerable impairment of health rather than pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.

In reaching this conclusion, the Board has considered the Veteran's statements made to health care providers throughout the course of the appeal as well as his written statements including his February 2009 notice of disagreement and January 2010 substantive appeal.  As indicated above, the Veteran denied most of the symptoms listed in the criteria for a 60 percent rating during his routine health care appointments.  In his notice of disagreement, the Veteran wrote that his physician had noted signs of "blood loss in the stools," and that his weight gain had taken place over 10 years, and was due to the medications taken for his GERD.  In his substantive appeal, the Veteran indicated his GERD was going to get worse, that it had started to cause additional medical problems such as anemia, lack of energy, consistent weakness, fatigue, shortness of breath, chest pains related to anemia, and stress and tiredness preventing him from interacting with his young children.  Regarding the anemia, the Veteran noted that the body may compensate for the lack of oxygen carrying capability of the blood by increasing cardiac output which can lead to symptoms of heart failure.  As to the Veteran's statements of future symptoms of his GERD, the Board notes that its decision must be based on the evidence before it and not speculation regarding future symptoms, and that if the symptoms predicted by the Veteran arise, he can file another claim for an increased rating.  To the extent that the Veteran's statement conflict with his statements made to health care providers, such as those indicating chest pain and shortness of breath, and severe impairment of health, the Board finds that the statements made to health care providers and those providers' opinion of fair to excellent health are of more probative value than the Veteran's statements made in his pleadings in support of an appeal of the denial of compensation benefits.  See Pond, 12 Vet. App. at 345; Cartright v. Derwinski, 2 Vet. App. at 25 (interest may affect the credibility of testimony).  Moreover, the Veteran did not indicate in his statements that he experienced vomiting, material weight loss, hematemesis, or melena.  Consequently, even considering the Veteran's lay statements, the Board finds that his symptoms more nearly approximate those in the criteria for a 60 percent rating under DC 7346.  Moreover, there does not appear to the Board to be a diagnostic code relating to the gastrointestinal system under which an analogous rating could result in a higher rating for the Veteran.

The Board notes that the discussion above reflects that the November 2008 and February 2010 VA examinations were adequate.  Each VA physician considered the Veteran's medical history and made detailed gastrointestinal findings that allowed the Board to compare his symptoms with those listed in the criteria for 30 and 60 percent ratings under DC 7346.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's GERD are fully contemplated by the applicable rating criteria.  The symptoms of epigastric distress, dysphagia, pyrosis, regurgitation, pain, vomiting, weight loss, hematemesis, melena, and anemia were all address in treatment notes and examinations during the appeal period and the Board was able to compare the Veteran's symptoms with those listed in the criteria for 30 and 60 percent ratings.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Specifically, the November 2008 VA examination report indicated that there had been only one previous hospitalization for endoscopy with no residuals, and the February 2010 VA examination report indicated that there were three such hospitalizations.  The February 2010 VA examination report indicated that the Veteran was employed full time and had lost no days from work during the previous 12 month period.  The notation later in the report regarding effect on usual occupation as "Not employed" therefore appears to be in error.  Thus, notwithstanding the April 2008 VA examiner's general opinion that the GERD severely affected the Veteran's activities of daily living and work, the more specific findings of the February 2010 VA examiner reflect that there was no marked interference with employment, i.e., beyond that contemplated by the assigned 30 percent rating.   See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  Therefore, referral for consideration of an extraschedular rating for GERD is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence is against the claim for an increased rating for GERD.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).
 

ORDER

Entitlement to an increased rating for GERD, currently rated 30 percent disabling, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


